Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/KR2018/016853, filed on 12/28/2018.
Claims 1-7, 9-15 and 16 are currently pending in the instant application.
The preliminary amendment filed on 06/15/2020, amending claims 1, 5-6 and 7, canceling claim 8, and adding new claims 9-16 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 1-5, 9-15, and 16, drawn to a recombinant vector comprising: a polynucleotide encoding a fusion tag including PLX1DLGX2E domain, where the X1 is I or L and X2 is A or S, of the amino acid sequence of SEQ ID NO: 1 or a peptide having the amino acid sequence of SEQ ID NO: 20; and a gene sequentially linked to the polynucleotide, the gene encoding a target protein, and a host cell transformed with the recombinant vector of claim 1 in the response filed on 03/14/2022 is acknowledged.  After careful review the Restriction requirement, the Examiner is hereby rejoining claim 7 with elected Group I, which now contains claims 1-5, 7, 9-15, and 16
The requirement is still deemed proper and is therefore made FINAL.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5, 7, 9-15 and 16 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application REPUBLIC OF KOREA 10-2018-0000727, filed on 01/03/2018 without English translation. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code (see, page 18-19). See MPEP §  608.01.

Specification
The disclosure is objected to because it contains a Table 3, and the wordings in the table are not legible. Table 3 should be replaced with legible wordings. Appropriate correction is required.

Specification objections and Non-compliance of Sequence Rule
The disclosure is objected to because of the following informalities: 
2422.01-.04     The Requirement for Exclusive Conformance; Sequences Presented
in Drawing Figures 37 CFR 1.821(b) requires…. Any sequence more than 10 nucleotides or more than 3 amino acids, regardless of the format or the manner of presentation of that sequence in the Claims, Specification or Drawings (see, Fig. 1) the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used (see, Fig. 1). Appropriate correction is required.

Drawings Objections
Drawings submitted on 06/15/2020 are not accepted by the Examiner because of Non-compliance of Sequence Rule and Fig. 1 of Drawings recite the nucleic acids sequence or amino acids sequence without a corresponding sequence identifier, i.e. SEQ ID NO: See particularly 37 CFR 1.821(d). Applicants are also advised to correct any Sequence Rule issues in the Specification. Applicant is required to comply with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification.  See particularly 37 CFR 1.821(d).

Claim Objections
Claims 1 and 9 are objected to in the recitation “fusion tag including PLX1DLGX2E”, which should be changed to “fusion tag comprising PLX1DLGX2E”. Appropriate correction is required.
Claim 1 is objected to in the recitation “a peptide having the amino acid sequence of SEQ ID NO: 20”, which should be changed to “a peptide comprising the amino acid sequence of SEQ ID NO: 20”. Appropriate correction is required.

Claims 2 and 10 are objected to in the recitation “fusion tag has the amino acid sequence of SEQ ID NO: 2”, which should be changed to “fusion tag comprising the amino acid sequence of SEQ ID NO: 2”. Appropriate correction is required.
Claims 3 and 13-15 are objected to in the recitation “fusion tag has the nucleotide sequence of SEQ ID NO: 5, 6, or”, which should be changed to “fusion tag comprising the nucleotide sequence of SEQ ID NO: 5, 6 or 7”. Appropriate correction is required.
Claim 12 is objected to in the recitation “fusion tag has the amino acid sequence of SEQ ID NO: 4”, which should be changed to “fusion tag comprising the amino acid sequence of SEQ ID NO: 4”. Appropriate correction is required.
Claim 16 is objected to in the recitation “the fusion tag including the peptide having the amino acid sequence of SEQ ID NO: 20”, which should be changed to “the fusion tag comprising the peptide comprising the amino acid sequence of SEQ ID NO: 20”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite in the recitation “increased” in the context of the solubility and expression of the fusion target protein, wherein the phrase “increased” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the increased of the solubility or expression carbonic anhydrase fusion target protein is being compared, i.e. increased --- compared to what? Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-5, 7, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Cha et al. (KR 2015/0122542 A, publication 11/02/2015, Korean patent).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to drawn to a recombinant vector comprising: a polynucleotide encoding a fusion tag including PLX1DLGX2E domain, where the X1 is I or L and X2 is A or S, of the amino acid sequence of SEQ ID NO: 1 or a peptide having the amino acid sequence of SEQ ID NO: 20; and a gene sequentially linked to the polynucleotide, the gene encoding a target protein, and a host cell transformed with the recombinant vector of claim 1, i.e. 20% non-identical that encompasses many diol dehydratase activating enzymes and mutants and variants thereof wherein the diol dehydratase activating enzyme is present in an amount sufficient to activate the diol dehydratase enzyme.  
Regarding claim 1, 4-5, 7, 9 and 16, Cha et al. (KR 2015/0122542 A, publication 11/02/2015, Korean patent) teach a recombinant vector comprising a gene or polynucleotide encoding carbonic anhydrase polypeptide as target protein derived from Hydrogenovibriomarinus microorganism, wherein said polypeptide comprises SEQ ID NO: 1 and the peptide of SEQ ID NO: 20 of instant application with 100% identity respectively, and a transformant E. coli comprising said recombinant vector and a process for producing  carbonic anhydrase polypeptide (see, sequence alignment as shown below) and thus, the recombinant vector comprises fusion tag and peptide sequence as claimed, wherein the X1 is I and X2 is A corresponding to SEQ ID NO: 1, wherein the carbonic anhydrase polypeptide of Cha is in fact the target polypeptide carbonic anhydrase polypeptide as claimed. Claim 4 is included in this rejection because the recombinant vector comprising SEQ ID NO 1 and 20 with carbonic anhydrase target protein the same protein as claimed and that is taught by Cha et al., the characteristics of the carbonic anhydrase target protein is inherently a difficult to-express protein. Similarly, claim 7 is included in this rejection because the recombinant vector comprising SEQ ID NO 1 and 20 with carbonic anhydrase target protein the same protein as claimed and overexpressed said vector in a E. coli host cell and a process for producing the fusion carbonic anhydrase comprising SEQ ID NO: 1 and SEQ ID NO: 20, the increased solubility and increased production of said fusion target protein is also inherently associated with the fusion target protein of Cha et al. Since, Cha et al. disclose exactly the same recombinant vector, same recombinant microorganism as of the instant application, the limitations of increased solubility and increased expression, are the inherent property of the fusion target protein as well as recombinant microorganism for increased overexpression of said fusion target protein of Cha et al. Since the Office does not have the facilities for examining and comparing applicants' fusion target protein and microorganism for increased production of recited fusion target protein in terms of increased solubility and increased production by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
 (A): RESULT 11 
BCN38886
ID   BCN38886 standard; protein; 303 AA.
XX
AC   BCN38886;
XX
DT   05-MAY-2016  (first entry)
XX
DE   Hydrogenovibrio marinus carbonic anhydrase, SEQ ID 1.
XX
KW   Carbonic anhydrase; genetically engineered microorganism; transformation.
XX
OS   Hydrogenovibrio marinus.
XX
CC PN   KR2015122542-A.
XX
CC PD   02-NOV-2015.
XX
CC PF   23-APR-2014; 2014KR-00048950.
XX
PR   23-APR-2014; 2014KR-00048950.
XX
CC PA   (UYPO ) POSTECH ACAD-IND FOUND.
XX
CC PI   Cha HJ,  Im S,  Jo BH;
XX
DR   WPI; 2015-701946/11.
DR   N-PSDB; BCN38887.
XX
CC PT   New transformant useful in composition, which is useful for capturing 
CC PT   carbon dioxide, obtained by transforming expression vector comprising 
CC PT   gene encoding carbonic anhydrase into host cell.
XX
CC PS   Claim 4; SEQ ID NO 1; 17pp; Korean.
XX
CC   The present invention relates to a novel transformant, useful in a 
CC   composition for capturing carbon dioxide. The transformant is obtained by
CC   transforming an expression vector comprising gene encoding carbonic 
CC   anhydrase into a host cell. The invention further relates to: (1) a 
CC   composition comprising a gene encoding carbonic anhydrase derived from 
CC   marine bacterium or its aliquot, cell lysate of transformant or whole 
CC   cell of transformant; and (2) a method for preparing the composition. The
CC   present sequence represents a Hydrogenovibrio marinus carbonic anhydrase,
CC   used in the invention for preparing a transformant useful in a 
CC   composition for capturing carbon dioxide.
XX
SQ   Sequence 303 AA;

  Query Match             96.9%;  Score 31;  DB 23;  Length 303;
  Best Local Similarity   75.0%;  
  Matches    6;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 PLXDLGXE 8
              || ||| |
Db          6 PLIDLGAE 13

(B): RESULT 6
BCN38886
ID   BCN38886 standard; protein; 303 AA.
XX
AC   BCN38886;
XX
DT   05-MAY-2016  (first entry)
XX
DE   Hydrogenovibrio marinus carbonic anhydrase, SEQ ID 1.
XX
KW   Carbonic anhydrase; genetically engineered microorganism; transformation.
XX
OS   Hydrogenovibrio marinus.
XX
CC PN   KR2015122542-A.
XX
CC PD   02-NOV-2015.
XX
CC PF   23-APR-2014; 2014KR-00048950.
XX
PR   23-APR-2014; 2014KR-00048950.
XX
CC PA   (UYPO ) POSTECH ACAD-IND FOUND.
XX
CC PI   Cha HJ,  Im S,  Jo BH;
XX
DR   WPI; 2015-701946/11.
DR   N-PSDB; BCN38887.
XX
CC PT   New transformant useful in composition, which is useful for capturing 
CC PT   carbon dioxide, obtained by transforming expression vector comprising 
CC PT   gene encoding carbonic anhydrase into host cell.
XX
CC PS   Claim 4; SEQ ID NO 1; 17pp; Korean.
XX
CC   The present invention relates to a novel transformant, useful in a 
CC   composition for capturing carbon dioxide. The transformant is obtained by
CC   transforming an expression vector comprising gene encoding carbonic 
CC   anhydrase into a host cell. The invention further relates to: (1) a 
CC   composition comprising a gene encoding carbonic anhydrase derived from 
CC   marine bacterium or its aliquot, cell lysate of transformant or whole 
CC   cell of transformant; and (2) a method for preparing the composition. The
CC   present sequence represents a Hydrogenovibrio marinus carbonic anhydrase,
CC   used in the invention for preparing a transformant useful in a 
CC   composition for capturing carbon dioxide.
XX
SQ   Sequence 303 AA;

  Query Match             94.1%;  Score 80;  DB 23;  Length 303;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 AAEAKKEEAPKPKPVV 17
              ||||||||||||||||
Db         35 AAEAKKEEAPKPKPVV 50

 Therefore, Cha et al. anticipate claims 1, 4-5, 7, 9 and 16 of the instant application as written.
Conclusion
Status of the claims:
Claims 2, 3, 10-14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4-5, 7, 9 and 16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656